DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


   Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the predetermined temperature of second IC layer changes based at least in part on the duration of exposure”.
The claim limitation is so broad as to be indefinite. MPEP 2173.02.I.  Stating that there is a change is based on a quantity does not establish what the relationship is, therefore the quantities and relationship can be anything and the scope is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 through 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 6124216) in view of Kelman (US 8889233).
Regarding claim 1.  
 Ko teaches method of forming a multi-layer integrated circuit (IC) structure, the method comprising: forming a substrate (200); forming a first IC layer (201,202) above the substrate (200), wherein the first IC layer comprises a network of interconnect structures (201) embedded within a dielectric material (202), wherein the interconnect structures have a topography and are configured to communicatively couple electronic devices of the IC (fig 3a); forming a second IC layer (210) comprising a top surface and a bottom surface, wherein the second IC layer is above the first IC layer and comprises a flowable dielectric material (210); using an ion source to implant the second IC layer with a predetermined dose of charged ions at a predetermined implantation energy (column 3 lines 60-65); and using an energy source to generate electromagnetic energy and expose the second IC layer to the electromagnetic energy (column 4 lines 25-45); wherein a temperature of the second IC layer is at a predetermined temperature; wherein the electromagnetic radiation generated by the energy source passes through the top surface of the second IC layer; and wherein the second IC layer is configured to, based at least in part of being implanted with the charged ions and exposed to the electromagnetic radiation, experience changes in the chemical composition of the dielectric material and transform properties of the second IC layer.
Ko does not state that the second IC layer is at a temperature equal to or greater than the substrate temperature.
Kelman teaches baking an IC layer to remove porogen.  Said IC layer is baked under UV and heating conditions wherein UV is at full intensity and substrate heating is reduced (column 7 lines 15-30) (fig 3b). Where more energy is directed towards the surface the surface temperature will greater than or equal to the underlying material.
It would have been obvious to one of ordinary skill in the art to that use a higher UV intensity and reduced heating in order to shorten the processing time required for porogen removal without exceeding the thermal budget of the structure (Kelamn column 7 lines 50-55). Resulting in the second IC layer being at a predetermined temperature that is equal or higher than that experienced by the substrate.
Regarding claim 2.
Ko teaches the ion source is configured to implant charged ions of elements selected from a group consisting of He, N, C, B and molecular H2 (column 3 lines 60-65).
Regarding claim 3
 Ko teaches the ion source is configured to implant charged ions with an implantation energy between about 1 keV to about 30 keV (column 3 lines 60-65).
Ko teaches the range with sufficient specificity to constitute anticipation.  The overlapping range covers the whole of the claimed range and the claimed range is sufficiently broad that no unpredictable or critical result are reliant upon the narrower range.
 Regarding claim 4.
Ko teaches the implantation dose is between 10^13 ion/cm2 to 5 x 10^14 ions/cm2 (column 3 lines 60-65).
Ko teaches the range with sufficient specificity to constitute anticipation.  The overlapping range covers the whole of the claimed range and the claimed range is sufficiently broad that no unpredictable or critical result are reliant upon the narrower range.
Regarding claim 5.
Ko teaches the predetermined dose of charged ions is selected such that the concentration of implanted charged ions in the second IC layer is less than or equal to about 0.5 atomic % of the flowable dielectric material composition (column 4 line 45).
Regarding claim 6.
Kelman teaches the predetermined temperature is less than or equal to about 400 degrees (column 7 lines 10-25)
 Regarding claim 7.
Ko teaches the predetermined temperature of second IC layer changes based at least in part on the duration of exposure of the second IC layer to the electromagnetic radiation.
Kelman teaches the predetermined temperature of the second IC layer changes based at least in part on the duration of the exposure (column 7 lines 10-55)
The energy of the implanted ions and electromagnetic radiation transfers to the layer and changes the temperature based on exposure duration.
Regarding claim 8.
Ko teaches performing the steps repeatedly (column 4 lines 35-40), and therefore the second IC layer is implanted with the charged ions prior to being exposed to the electromagnetic energy.
 Regarding claim 9.
Ko teaches flowable dielectric of the second IC layer comprises gap fill properties with a predetermined chemical backbone network strength (column 3 lines 35-55). 
 Regarding claim 10.
Ko teaches method of forming a multi-layer integrated circuit (IC) structure, the method comprising: forming a substrate (200); forming a first IC layer (201,202) above the substrate (200), wherein the first IC layer comprises a network of interconnect structures (201) embedded within a dielectric material (202), wherein the interconnect structures (201) have a topography and are configured to communicatively couple electronic devices of the IC (fig 3a); forming a second IC layer (210) comprising a top surface and a bottom surface, wherein the second IC layer (210) is above the first IC layer (201,202) and comprises a flowable dielectric material comprising a first chemical backbone network strength (3b); and subjecting the second IC layer to a predetermined dose ion implantation followed by UV curing (column 3 line 60-column 4 line 45); wherein the predetermined dose has no effect on the underlying layers or structures within the multi-layered IC structure; wherein a predetermined temperature is created in the second IC layer for the UV curing; wherein the second IC layer is configured to, based at least in part of being subjected to the predetermined dose ion implantation and UV curing, experience changes in a level the first chemical backbone network strength of the flowable dielectric material of the second IC layer such that the second IC layer has a second chemical backbone network strength; and
Ko does not state that the second IC layer is at a temperature equal to or greater than the substrate temperature.
Kelman teaches baking an IC layer to remove porogen.  Said IC layer is baked under UV and heating conditions wherein UV is at full intensity and substrate heating is reduced (column 7 lines 15-30) (fig 3b). Where more energy is directed towards the surface the surface temperature will greater than or equal to the underlying material.
It would have been obvious to one of ordinary skill in the art to that use a higher UV intensity and reduced heating in order to shorten the processing time required for porogen removal without exceeding the thermal budget of the structure (Kelamn column 7 lines 50-55).  Resulting in the second IC layer being at a predetermined temperature that is equal or higher than that experienced by the substrate.
Regarding claim 11.
 Ko teaches the ion source is configured to implant charged ions of elements selected from a group consisting of He, N, C, B and molecular H2 (column 3 lines 60-65).
Regarding claim 12.
Ko teaches the ion source is configured to implant charged ions with an implantation energy between about 1 keV to about 30 keV (column 3 lines 60-65).
Ko teaches the range with sufficient specificity to constitute anticipation.  The overlapping range covers the whole of the claimed range and the claimed range is sufficiently broad that no unpredictable or critical result are reliant upon the narrower range.
  Regarding claim 13.
Ko teaches elements of the claimed invention above.
Given the teaching of the references, it would have been obvious to determine the optimum implant energy. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 14.
Ko teaches elements of the claimed invention above.
Given the teaching of the references, it would have been obvious to determine the optimum implant energy. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, 
Regarding claim 15.
Ko teaches the implantation dose is between 10^13 ion/cm2 to 5 x 10^14 ions/cm2 (column 3 lines 60-65).
Ko teaches the range with sufficient specificity to constitute anticipation.  The overlapping range covers the whole of the claimed range and the claimed range is sufficiently broad that no unpredictable or critical result are reliant upon the narrower range.
Given the teaching of the references, it would have been obvious to determine the optimum implant dose. See In re Aller, Lacey and Hall (10 USPQ 233-237) It is not inventive to discover optimum or workable ranges by routine experimentation. Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f.2d 1575,1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
Regarding claim 16.
Ko teaches the predetermined dose of charged ions is selected such that the concentration of implanted charged ions in the second IC layer is less than or equal to about 0.5 atomic % of the flowable dielectric material composition (column 4 line 45).
Regarding claim 17.
Kelman teaches the UV curing process comprises subjecting the layer to UV radiation about 250nm (column 7 line 45).
Regarding claim 18. 
 Kelman teaches the predetermined temperature is less than or equal to about 400 degrees (column 7 lines 10-25)
Regarding claim 19.
Ko teaches the first chemical backbone network strength has a first etch rate and the second chemical backbone strength has a second etch rate (column 3 line 50-column 4 line 40).
The cross linking of the material results in a change in etch rate.
 Regarding claim 20.
Ko teaches the first chemical backbone network strength has a first etch rate and the second chemical backbone strength has a second etch rate (column 3 line 50-column 4 line 40).
The cross linking of the material results in a change in etch rate and the second etch rate is lower than the first etch rate. 
 Response to Arguments
Applicant's arguments filed 1/20/21 have been fully considered but they are not persuasive.  
The applicant argues that “the predetermined temperature of the second IC layer changes at least in part based on the duration of exposure” is sufficiently specific in light of the specification to not be considered overbroad, and cites to figures 2, 3 and paragraph 41 for support.
The applicant will note that figures 2 and 3 do not provide support for this limitation. The figures show the structure being but do not establish any sort of relationship with a predetermined temperature.  Further, paragraph 41 states
 For exposures longer than several seconds, the film temperature is limited to 400.degree. C.; for exposures shorter than tens of milliseconds but longer than several microseconds the film temperature is limited to 800.degree. C.; and for exposures shorter than several microseconds, the film temperature is limited to 1200.degree. C. According to the aspects of the invention, this step is a conventional UV cure process wherein the energy source 152 is a UV cure lamp, the electromagnetic radiation 156 is UV lamp radiation with a wavelength of 150 nm to 250 nm. The temperatures of the film 1400 and substrate 102 are equal and in the range between 200.degree. C. to 400.degree. C., and the duration of this step is several minutes.

This establishes specific temperatures accompanying specific exposure durations, this does not provide support for the overbroad statement that some relationship merely exist. A claim must reasonably inform one of ordinary skill in the art what the metes and bounds of the invention are regarded to be, the limitation does not particularly point out and distinctly claim the invention by merely stating that to element are related in some unknown fashion.  MPEP 2173
 Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 The applicant argues that although Kelman teaches that the substrate temperature can be varied, the prior art does not specifically state that the overlying second IC layer is higher than experienced by the substrate temperature.
In response to applicant's argument that the prior art does not recognize that the overlying layer is at a higher than temperature experienced by the substrate, the fact that applicant has recognized another aspect which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Based upon the laws of thermodynamics the structure will be in thermal equilibrium unless acted upon by an outside energy, in the present case the structure is being acted upon by substrate heating and irradiation. Kelman teaches baking an IC layer to remove porogen.  Said IC layer is baked under UV and heating conditions wherein UV is at full intensity and substrate heating is reduced (column 7 lines 15-30) (fig 3b). Where more energy is directed towards the surface the surface temperature will greater than or equal to the underlying material.
More energy is being directed to the surface due to the UV irradiation than is being directed at the substrate via substrate heating.  This energy differential results in the structure reaching a heated equilibrium with a flow of energy from the top surface to the substrate due to the greater energy levels originating in the UV source.  Since energy flows from hot to cold the temperature of the IC level, where energy flows from, must be described as warmer than the substrate, where energy flows to.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.J.G/Examiner, Art Unit 2817             

/BRADLEY SMITH/Primary Examiner, Art Unit 2817